
	

113 HR 5832 IH: PROPER Act
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5832
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Thompson of Pennsylvania (for himself, Mr. Walz, Mr. Rangel, Ms. Shea-Porter, Mr. Cramer, Mr. Rush, Mr. Marino, Mr. Amodei, Mr. Barletta, Mr. Kelly of Pennsylvania, Mr. Fitzpatrick, Mr. Wilson of South Carolina, and Mr. Perry) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to modify the enhanced selective discharge authority
			 currently available to the Secretary of a military department to permit a
			 commissioned officer in the Armed Forces who was appointed from the
			 enlisted ranks and has at least 20 years of service, at least four years
			 of which has been commissioned service, to retire in the officer’s
			 commissioned rank.
	
	
		1.Short titleThis Act may be cited as the Proudly Restoring Officers of Prior Enlistment Retirement Act or the PROPER Act.
		2.Reduction in required length of commissioned service for retirement as an officer
			(a)ArmySection 3911(b) of title 10, United States Code, is amended—
				(1)in paragraph (2), by striking The period and inserting Except as provided in paragraph (3), the period; and
				(2)by adding at the end the following new paragraph:
					
						(3)During the period beginning on January 1, 2014, and ending on September 30, 2016, the requirement
			 under subsection (a) for at least 10 years of active service as a
			 commissioned officer shall be reduced to a period of at least four years..
				(b)Navy and Marine CorpsSection 6323(a)(2) of title 10, United States Code, is amended—
				(1)in subparagraph (B), by striking The period and inserting Except as provided in subparagraph (C), the period; and
				(2)by adding at the end the following new subparagraph:
					
						(B)During the period beginning on January 1, 2014, and ending on September 30, 2016, the requirement
			 under paragraph (1) for at least 10 years of active service as a
			 commissioned officer shall be reduced to a period of at least four years..
				(c)Air ForceSection 8911(b) of title 10, United States Code, is amended—
				(1)in paragraph (2), by striking The period and inserting Except as provided in paragraph (3), the period; and
				(2)by adding at the end the following new paragraph:
					
						(3)During the period beginning on January 1, 2014, and ending on September 30, 2016, the requirement
			 under subsection (a) for at least 10 years of active service as a
			 commissioned officer shall be reduced to a period of at least four years..
				(d)Retroactive applicationIn the case of a member of the Army, Navy, Air Force, or Marine Corps who was retired under section
			 638a, 3911(a), 6323(a), or 8911(a) of title 10, United States Code, during
			 the period beginning on January 1, 2014, and ending on the date of the
			 enactment of this Act, the Secretary of the military department concerned
			 shall modify the rank in which the member was retired if necessary to
			 comply with the amendments made by this section.
			
